Citation Nr: 0409127	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  01-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected varicose veins, right leg, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for varicose veins, 
left leg, claimed as secondary to service-connected varicose 
veins, right leg.

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected varicose, 
right leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).  This case was the subject of a remand of the Board 
in December 1998.

The veteran testified at a personal hearing held on May 5, 
2003 at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

Only the issue of the veteran's entitlement to an increased 
disability rating for his service-connected varicose veins of 
the right leg will be addressed on the merits by the Board at 
this time.  The other two appealed issues - entitlement to 
service connection for varicose veins of the left leg and 
entitlement to service connection for a left knee disorder, 
each claimed as secondary to the service-connected varicose 
veins of the right leg - will be further addressed in the 
REMAND portion of this decision, as set forth below.  Those 
issues are remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran has large varicosities extending along the 
medial aspect of the right thigh and very extensive 
superficial veins occupying virtually the entire medial 
aspect of the right lower leg and extending to the lower 
portion of the ankle, with stasis pigmentation, as manifested 
by very extensive, superficial veins of the foot causing a 
bluish discoloration of the foot.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
varicose veins of the right leg so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran's service-connected varicose veins of the 
right leg are 40 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (1997 & 2003).

2.  Application of the extraschedular provisions for the 
varicose veins of the right leg is not warranted.  38 C.F.R. 
§ 3.321(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for service-
connected varicose veins of the right leg, currently 
evaluated as 20 percent disabling.

The veteran claims that he is entitled to a higher disability 
rating for his service-connected varicose veins of the right 
leg.  In substance, he contends that he has chronic pain and 
aching in his right leg due to his varicose veins, requiring 
daily use of support stockings.  He further asserts that his 
condition has progressively worsened over the years, limiting 
his ability to walk.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and its implementing regulations are 
applicable.  Holliday v. Principi, 14 Vet. App. 280, 282 
(2001) [the Board must make determination as to applicability 
of the various provisions of the VCAA to particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's increased rating claim to be decided on the merits 
in this decision.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA describing 
evidence potentially helpful to claimant but not mentioning 
who is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in March 2002 advising him of the provisions relating to the 
VCAA pertinent to his claims, to include advising him that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers.  
Although the VCAA letter in question requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has since expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in March 2002 was legally sufficient under the 
present circumstances.  The letter expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was notified properly of his statutory rights.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his increased rating claim that is subject to a merits-
decision by the Board at this time.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

The Board also notes the fact that the veteran's increased 
rating claim was readjudicated by the RO in September 2002, 
prior to the expiration of the one-year period following the 
March 2002 VCAA notification, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim at issue here on 
appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
The veteran has been afforded a VA compensation examination 
to evaluate his varicose veins disability.  In addition, it 
appears that all known and available private and VA medical 
records have been obtained and are associated with the claims 
folder.  In this respect, the veteran does not contend that 
additional pertinent evidence needs to be obtained.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) for the holding that 
VCAA does not apply where there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
claimant in substantiating his claim].

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  The 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing before the Board, and as 
stated in the Introduction he presented testimony before the 
undersigned Veterans Law Judge in May 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the record shows that service connection was 
granted for the varicose veins in a November 1954 VA rating 
decision.  The veteran's service-connected varicose veins of 
the right leg have been rated as 20 percent disabling for 
many years, since December 1974.  

Prior to the filing of his current claim in April 1996, the 
veteran was evaluated on a VA examination in September 1993.  
On that examination, he was diagnosed with recurrent varicose 
veins of "moderate" severity involving the right lower leg, 
status post right saphenous vein ligation.  Clinical findings 
showed that he had superficial varicose veins with no signs 
of phlebitis, ulceration or swelling (edema).

Evidence obtained in connection with the present claim 
included VA outpatient reports dated in 1994-1996, which 
disclosed these findings with regard to his varicose veins 
disability: the veteran had large varicosities in his right 
leg (February 1994); obvious swollen veins (June 1995); 
"severe" varicosities in both legs from the knees down, but 
with no ulceration, tissue loss, cellulitis or vasculitis 
(October 1995); and, varicose veins from the mid-thigh down, 
but again, with no evidence of cellulitis or vasculitis (May 
1996).  These records also showed that the veteran was using 
elastic support stockings to help control his condition.

Additionally, several private treatment records disclosed 
that the veteran had complaints of swelling in the right leg 
and "numerous scattered varicosities" when seen in 
September 1996.  A Doppler venous ultrasound performed by a 
private physician in May 1997 showed no evidence of deep vein 
thrombosis.

More recent-dated VA outpatient reports disclosed that the 
veteran was continuing to use support stockings (April 1998 & 
June 1999), but other than a notation to the fact that he had 
"varicosities," these records showed that he did not have 
edema, cyanosis or clubbing (June 2000) or evidence of stasis 
pigmentation (November 2001).

The report of a July 2002 VA examination will be discussed in 
detail in the analysis below.


Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Specific rating criteria - varicose veins

The Board observes that effective January 12, 1998, VA 
revised the criteria for diagnosing and evaluating 
cardiovascular disabilities, which includes varicose vein 
disorders.  See 62 Fed. Reg. 65207-65224 (1997).  Because the 
veteran's current claim was filed in April 1996, prior to the 
regulatory change, he is entitled to consideration of the 
original and revised rating criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the former version of the regulation.  See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-00.  Both the 
original and revised rating criteria were considered and 
applied by the RO, and the Board will do likewise.

According to the amended rating criteria for varicose veins 
in effect as of January 1998, a 20 percent rating is assigned 
for persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  Higher disability ratings for varicose veins require 
either persistent edema and stasis pigmentation or eczema, 
with or without intermittent claudication (40 percent); 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent); or, massive board-like edema with constant pain at 
rest (100 percent).  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2003).  A "Note" to Code 7120 indicates that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (38 C.F.R. § 4.25) using 
the bilateral factor (38 C.F.R. § 4.26), if applicable.

Prior to January 12, 1998, Diagnostic Code 7120 provided a 20 
percent (unilateral) or 30 percent (bilateral) rating for a 
moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation.  A severe 
disability, involving superficial veins above and below the 
knee, with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  A "pronounced" 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral and a 60 percent rating when bilateral.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Analysis

The veteran is seeking an increased rating for his service-
connected varicose veins of the left leg, which are currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.



Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Based on the medical history, diagnosis and identified 
symptoms described above, the Board concludes that the 
veteran's service-connected varicose veins disability is 
appropriately rated under 38 C.F.R. § 4.104, Diagnostic Code 
7120 [varicose veins].  This code provides the specific 
rating criteria for varicose veins, which is exactly what the 
veteran has.  The veteran has not suggested a more 
appropriate diagnostic code for this disability.

Schedular rating

As noted above, according to the revised criteria of 
Diagnostic Code 7120, higher disability ratings for varicose 
veins require either persistent edema and stasis pigmentation 
or eczema, with or without intermittent claudication (40 
percent), persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent) or massive board-like edema with constant pain at 
rest (100 percent).

Under the rating criteria in effect prior to January 1998, 
higher ratings for unilateral varicose veins require either a 
"severe" disability, as manifested by superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, but with no involvement of deep circulation (40 
percent); 
or a "pronounced" disability, with the findings showing a 
severe condition with secondary involvement of deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation (50 percent).

In view of the evidence of record, and for reasons expressed 
immediately below, the Board concludes that the disability 
picture presented supports the award of a 40 percent rating 
for the veteran's varicose veins of the right leg, but no 
higher, according to both the original and revised versions 
of the schedular criteria set forth under Diagnostic Code 
7120.

Notwithstanding what appears to be a relatively static 
disability picture as shown by the treatment records 
described above, the Board finds that in weighing the 
probative value of all the pertinent evidence, the recent 
clinical findings reflect an overall increase in the severity 
of the veteran's service-connected varicose veins of the 
right leg which is sufficient to award a rating of 40 percent 
rating.

In the July 2002 VA examination report, it was noted that the 
veteran had "large, medial varicosity extending along the 
medial aspect of the right thigh and very extensive 
superficial veins occupying virtually the entire medial 
aspect of the right lower leg and extending to the lower 
portion of the ankle."  The examiner also noted that the 
veteran had "very extensive, superficial veins of the foot 
causing a bluish discoloration of the foot."  Further, it 
was noted that the veteran had "extremely prominent" veins 
when standing, which collapsed immediately upon raising his 
leg.  Finally, the examiner noted that the veteran's varicose 
veins were, for the most part, approximately 1 to 1.5 
centimeters in diameter and were "very tortuous."  

When these recent clinical findings are viewed in conjunction 
with the prior-dated medical records, the Board is persuaded 
that his overall disability picture has increased in severity 
since the 1993 VA examination and now more nearly approximate 
the criteria for a 40 percent rating under Code 7120, as 
revised. 

Regarding the recent examination finding of "bluish 
discoloration" of the veteran's right foot, the Board notes 
that the rating criteria term, "stasis pigmentation", is 
defined as coloration of the skin due to stagnation of blood 
flow.  As seen on the color slides taken with the 2002 VA 
exam, the Board observes that this bluish discoloration 
extends from above the veteran's right ankle all the way down 
to his foot, and this discoloration appears quite prominent 
and extensive.  Based on the examination report and its own 
observations, the Board finds that the veteran does in fact 
now have stasis pigmentation involving his service-connected 
varicose veins disability, which is a critical finding in 
support of a higher rating under the revised criteria.

The Board would add that entitlement to a 40 percent 
disability rating is supported on several levels.  First, the 
revised criteria for the 40 percent rating are met if the 
veteran has "persistent edema and stasis pigmentation."  In 
this case, "persistent edema" is conceded as such a finding 
is the primary element of the current 20 percent rating.  
Hence, given the recent VA exam findings showing the bluish 
discoloration, which equates to stasis pigmentation, the 
Board is persuaded that the veteran now meets the 40 percent 
criteria.  Second, the Board finds that the overall 
disability picture is factually consistent with what the 
veteran has described as a progressively worsening condition.  
This is shown by the other clinical findings noted on the 
July 2002 VA exam regarding the large size of the veteran's 
varicose veins on his right leg, the extensive area of 
coverage on the right leg and foot, and very tortuous pattern 
of his varicose veins, all of which are confirmed by the 
color slide photos taken at that exam.  When considered 
together, the Board believes the disability more closely 
matches the criteria for the 40 percent rating.  See 38 
C.F.R. § 4.7.


And while the clinical findings from the 2002 VA exam do not 
precisely match the rating criteria, the Board observes that 
the Court has not required such strict standards in order to 
support a higher rating.  See e.g. Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].

With respect to the above, the Board would also observe that 
VA's regulations do not contemplate iron-clad rules on 
evaluating disabilities; for example, 38 C.F.R. § 4.2 
provides that different examiners, at different times, will 
not describe the same disability in the same language, and 
that features of the disability which must have persisted 
unchanged may be overlooked or a change for the better or 
worse may not be accurately appreciated or described.  For 
these reasons, section 4.2 instructs the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  The Board has 
carefully reviewed all the evidence with these guidelines in 
mind, and finds that the veteran's overall disability picture 
is most accurately rated 40 percent disabling under the 
revised rating criteria.

The Board also finds that the evidence obtained in connection 
with this claim is sufficient to support an award of the 40 
percent rating under the rating criteria in effect prior to 
January 1998.  Under those criteria, a  40 percent disability 
rating may be assigned for a severe disability, as manifested 
by superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, but with no involvement of deep 
circulation.  

Treatment records dated as far back as October 1995 denoted 
that the veteran had what was described as "severe" 
varicosities in the right leg from the knee down, and other 
records denoted that he had complaints of pain and swelling 
in his right leg on several occasions.  There was no deep 
vein thrombosis found by the 1997 Doppler study or otherwise, 
nor where there other significant findings like ulceration.  
In the Board's estimation, these findings, when considered 
together with the July 2002 VA examination results, 
demonstrates that he has a more disabling condition than 
reflected by the 20 percent rating under the old criteria.  
In addition, the color photographs taken in July 2002 show 
extensive and large varicose veins.  Based on this evidence, 
the Board finds that the veteran's overall disability picture 
is best described as "severe" within the meaning of the 
former rating criteria and is sufficient to support the 
assignment of a 40 percent rating under that criteria.

The Board has also considered whether an even higher 
disability rating may be awarded.  However, the medical 
evidence in this case shows no documented notations of 
ulceration, persistent or otherwise, a critical requirement 
for the 60 percent rating under the revised rating criteria.  
Moreover, there is no evidence whatever of "massive board-
like edema with constant pain at rest," which would need to 
be present to support the 100 percent rating.  The veteran 
has complained of daily pain, but he also testified that he 
takes no medication for his varicose veins.  

Further, the July 2002 VA examination findings of 2002 
indicated that his prominent veins collapsed immediately 
raising the leg off the ground, which is suggestive of relief 
when the veteran is off his feet.  It appears that the 
veteran's symptoms can at least partially relieved when he 
takes weight off his right leg and rests.  Moreover, there is 
no evidence of "massive board-like edema", and the veteran 
does not appear o contend that such is present.  The evidence 
also does not show deep vein circulation involvement, as 
evidenced by the negative Doppler study taken in 1997.

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against entitlement to 
higher ratings at either the 60 percent or 100 percent rating 
levels under the revised criteria or for the 50 percent 
rating under the original criteria.

Extraschedular rating consideration

Since the matter of referral for an extraschedular evaluation 
has been considered by the RO in the Supplemental Statement 
of the Case dated in November 2001, the Board will consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2003).  See Bagwell 
v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of a claim for an 
increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required hospitalization for his varicose veins 
disability in the years after service.  Additionally, the 
record shows that he has been retired for several years; it 
does not appear that he stopped working due to his service-
connected varicose veins.  For these reasons, the Board finds 
no evidence of "marked interference" with employment over 
and above that contemplated in the assigned schedular rating 
now assigned.  Although the Board has no doubt whatsoever 
that the veteran's service-connected varicose veins cause him 
discomfort and would limit his functioning in an employment 
setting, this is taken into account in the assignment of the 
40 percent disability rating.  See 38 C.F.R. §§ 3.321(a), 
4.1; 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that disability rating itself is recognition that 
industrial capabilities are impaired].  Finally, there is no 
indication in the medical records of a clinically 
extraordinary disability or any other reason for awarding an 
extraschedular rating.

In summary, there is no evidence of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned for the service-
connected varicose veins disability of the right leg.  The 
Board therefore has determined that referral of the case for 
extra schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons expressed above, the Board concludes that the 
evidence supports entitlement to a 40 percent rating, but no 
higher, for the veteran's service-connected varicose veins of 
the right leg.  The benefit sought on appeal is granted to 
that extent.




CONTINUED ON NEXT PAGE



ORDER

An increased rating to 40 percent for the veteran's service-
connected varicose veins of the right leg is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.


REMAND

2.  Entitlement to service connection for varicose veins, 
left leg, claimed as secondary to service-connected varicose 
veins, right leg.

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected varicose, 
right leg.

With respect to the two remaining issues on appeal, the 
veteran in substance contends that his service-connected 
varicose veins of the right leg caused an altered gait, 
leading to varicose veins of the left leg as well as a left 
knee disability.

After having reviewed the VA claims folder, the Board 
believes that a remand is necessary with respect to the 
veteran's claim seeking entitlement to secondary service 
connection for the varicose veins of the left leg and for the 
left knee disorder.

Regarding the varicose veins of the left leg, the medical 
evidence unquestionably shows that he has a current 
disability.  However, there is no specific medical-nexus 
opinion evidence addressing whether this disability was 
caused or aggravated by the service-connected varicose veins 
of the right leg.

With respect to the left knee, the Board observes that there 
are several statements from the veteran's private doctors 
alluding to the fact that he acquired a left knee disorder 
due to overuse of that leg while favoring his service-
connected right leg.  However, other medical records in the 
file show that he developed an abnormal gait pattern on 
account of a back disorder and related right foot drop.  A VA 
examiner in May 1999 opined that the back disorder/foot drop 
was the most likely reason for the veteran developing 
degenerative arthritis in the left knee.  However, the VA 
examiner also stated that it was "possible" that pain 
related to the veteran's service-connected varicose veins 
disability of the right leg "contributed in some way" to 
his developing an abnormal gait.

The Board believes the veteran should be scheduled for an 
examination to address whether the varicose veins of the left 
leg and the left knee disorder are related to the service-
connected right leg-varicose veins disability.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As noted above, there is no medical-nexus evidence 
regarding the varicose veins of the left leg notwithstanding 
a current disability, and in the Board's view, the 1999 VA 
examination findings do not adequately address whether the 
left knee disorder was caused or aggravated by the service-
connected varicose veins of the right leg.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should make arrangements with an 
appropriate medical facility for the 
veteran to be examined by a physician for 
the purpose of addressing the etiology of 
the varicose veins of the left leg and 
the left knee disorder for which service 
connection is being sought.  The claims 
file should be provided to the examiner 
for review.  The examiner should record 
the appropriate diagnosis or diagnoses, 
and then render an opinion addressing 
whether it is at least as likely as not 
that any current disability involving 
varicose veins of the left leg and the 
left knee was caused or aggravated by the 
service-connected varicose veins 
disability of the right leg.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  Thereafter, after undertaking any 
other development deemed to be 
appropriate, VBA should readjudicate the 
issues remaining on appeal.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters addressed by the Board in this 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



